Title: Louisa Catherine Johnson to John Quincy Adams, 20 January 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Janry: 20th 1797
          
          Almost immediately after I had dispatched my last, I recieved yours of 31st December, and was delighted to see that you were again become the tender and affectionate friend I had always found you.
          All the family but me recieve letters from Boston, and Tom excuses himself by saying, it is generally supposed I am married and have accompanied you to Lisbon. he desires Mama to send him my picture, which he says will be some recompence for my loss. and informs them that Mr: and Mrs: Adams approve our union, which tends greatly to promote my happiness. he tells Mama that they have been very kind to him, that he staid a day and night at their house where they treated him with great politeness and attention, for which my friend I suppose we are indebted to you. they were very well, and expressed their satisfaction at your appointment to Portugal, which they said was placing you in a situation much beyond their expectations—
          It is possible they might have wished you to resign your situation at the Hague but if they are so pleased with your new commission it is hardly probable they would desire you to relinquish that or any station so advantageous to a young man— I certainly feel myself very much interested, and most cordially wish your duty to the public, would enable you to return to your own Country— But however unacustomed to habits of reflection, I am well convinced it would be highly improper, and though it does retard my happiness and lengthen our seperation I prefer it to the painful idea of being by any thing I may have said, the cause of future uneasiness and regret— You have from being early placed in these flattering situations, insensibly acquired a taste for them, and however free you may fancy yourself from ambition, you would feel infinite mortification

when you reflected, that by resigning these you gave up the many advantages resulting from them. I will not apologize for what I have said but should you think my sentiments on this subject erroneous be kind enough to write me yours and point out my error—
          You have ceased to mention the Harp— I much fear I shall never make any proficiency in this charming accomplishment as I confess I am not yet able to play one Song— I suppose this acknowledgement will make you angry, but it is the truth, and truth must not be concealed— if my friend you should be very angry reflect upon yourself, as I confess my harp has not like your Books, usurped the primary place in my heart—
          I concluded my last with a hasty congratulation on your fathers being elected President of the United States being always anxious to afford you pleasure I wished to be the first to convey such pleasing intelligence I think I mentioned his being elected by a majority of five votes I have taken the enclosed from this days chronicle which will enable you to judge for yourself—
          Your friend Mr. Hall has long been very sanguine respecting your father and is become a violent politician—
          Mama and Sisters desire to be affectionately remembered as does Miss Henning, though she is fearful she must write you herself to excuse her impertince, believe me my beloved friend with the most fervent attachment, the most tender most sincere of your friends
          
            L. C. Johnson
          
        